Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 19, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  127715                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  ANN COBLENTZ, LEE COBLENTZ, JOHN                                                                     Robert P. Young, Jr.
  LEWANDOWSKI and DEBORAH                                                                              Stephen J. Markman,
                                                                                                                      Justices
  LEWANDOWSKI,
           Plaintiffs-Appellants,
  v                                                                 SC: 127715
                                                                    COA: 255359
                                                                    Oakland CC: 03-046760-CZ
  CITY OF NOVI,
            Defendant-Appellee.

  _________________________________________/

       On order of the Court, the application for leave to appeal the November 23, 2004
  judgment of the Court of Appeals is considered, and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 19, 2005                    _________________________________________
           p1012                                                               Clerk